Title: To James Madison from John K. Smith, 15 May 1810
From: Smith, John K.
To: Madison, James


Sir,
New Orleans 15th. may 1810.
I have had the honor to receive your letter of the 12th. ulto. Mr. Duplantier being absent at Batton Rouge & not being expected to return for some time I applied to Mr. Derbigney his friend agent & attorney upon the Subject of your letter. His memo. in writing I enclose & also a plat & some observations explanatory which I obtained from B. Lafon a Surveyor of this place who is a man of talents & may I believe (where his own interest is not concerned) be depended upon.
None of the claims upon these Vacant lands adjacent to the City have yet been decided upon by the Board of Comrs. nor will they possibly for some time. Should a decision be pressed I shall be informed of it & will apprize the agent on the part of the US who will with myself attend to scrutinize the claims.
From all the information I can get it appears that there is not 500 acres even including the lands upon which claims are presented & as the last act of Congress requires that it Should be located not less than 500 acres it results that it will be requisite & for the Interest of Genl. Lafayette that Congress should grant to him all the Vacant lands adjoining N. Orleans not including the 600 yards from fortifications granted to the Corporation nor any in front of the City upon the Levee.

I shall communicate with Mr. Duplantier upon his return & in the mean time I shall take every step in my power to possess myself of information on the Subject. I have the honor to be with the greatest resp[ect] yr mo. Ob St.
J. K Smith
 
[Enclosure]
Copy
Mr. Derbigney’s memo. (in pencil)
⟨“⟩Mr. Duplantier gave up all idea of locating any land for Genl. Lafayette behind the 600 yards granted to the Corporation
1st. because the line of a claim filed by Mr. Jno B. Macarty & to all appearance perfectly good runs from the Mississipi & strikes the Canal Carondelet within a very short distance of the said 600 yards so as to leave no room for 500 acres.
2dy. because should there be room ⟨to locate 500 acres in⟩ that part they ⟨are⟩ not worth locating being nothing but swamps.”
